Citation Nr: 0841166	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has PTSD related to a sexual 
assault that occurred in April 1968 while she was stationed 
in San Diego.  She also reported various instances of in-
service harassment.  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

The veteran indicated that she did not report the claimed 
assault.  Pursuant to regulation, however, if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substances abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008).

The Board has reviewed the evidence of record and finds that 
additional notification and development is required pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008).  

The veteran was sent a VCAA letter in July 2005 which 
notified her of the evidence necessary to substantiate a 
claim for service connection.  She was also asked to identify 
the month, date, and location of the claimed assault.  The 
letter, however, did not provide notice of the special 
evidentiary requirements and procedures for PTSD claims based 
on personal assault.  See 38 C.F.R. § 3.304(f)(3) (2008); 
Patton v. West, 12 Vet. App. 272, 278-79 (1999).  Appropriate 
notification should be provided.  

Information in VA treatment records shows the veteran is 
currently receiving disability benefits from the Social 
Security Administration (SSA).  There is no indication that 
these records were requested.  The Board acknowledges the 
information indicating the veteran started disability 
following bilateral knee replacements in 2000.  However, 
because the records from SSA could contain information 
pertinent to the present appeal, efforts should be made to 
obtain them. See 38 C.F.R. § 3.159(c)(2) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002) (absent review, 
the possibility that SSA records could contain relevant 
evidence cannot be foreclosed).  

Information in the record also indicates that the veteran was 
receiving mental health treatment at the VA medical center 
(VAMC) in Columbia.  Records were last printed in September 
2005.  Additional VA records, if any, should be obtained.  
See 38 C.F.R. § 3.159(c)(2) (2008).

VAMC records show the veteran presented for mental health 
treatment in May 2005.  Subsequent records include a 
diagnosis of PTSD.  In support of her claim, the veteran 
submitted VA medical statements dated in October and November 
2005, which indicate she has PTSD related to military trauma.  
The veteran submitted a May 2006 statement wherein she 
described her claimed stressors.  She also reported various 
behavioral changes following the alleged trauma.  

Review of service personnel records does not show evidence of 
behavioral changes, such as performance decline or request 
for transfer, immediately following the alleged assault.  
Notwithstanding, the veteran did request a transfer from her 
assignment in Quantico in April 1969.  Corresponding 
statement from the chaplain indicates the veteran was 
suffering emotional disturbance due to the unhappiness of her 
assignment, aggravated by her separation from home.  The 
request for transfer was denied and the veteran was 
subsequently discharged due to pregnancy.

In this case, the veteran has not been afforded a VA 
psychiatric examination in conjunction with her claim, nor is 
there any indication that a VA psychiatrist has reviewed the 
record for the purpose of interpreting the evidence to 
determine whether there were any behavior changes in service 
which may corroborate the claimed in-service personal trauma.  
Considering the veteran's May 2006 statement, the information 
in the service records, and the VA medical statements, the 
Board finds that such an examination is necessary.  See 
38 C.F.R. §§ 3.159(c)(4), 3.304(f)(3) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran the appropriate VCAA 
letter for a PTSD claim based on personal 
assault.  This should include notice that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records.  Examples 
of such evidence as listed in 38 C.F.R. 
§ 3.304(f)(3) should be provided.  

2.  Request the following records 
concerning the veteran from SSA: all 
medical records upon which the award of 
disability benefits was based.  All 
records obtained or any response received 
should be associated with the claims 
folder.  

3.  Request the following records 
concerning the veteran from VAMC Columbia: 
all records for mental health treatment 
for the period from September 2005 to the 
present.  All records obtained or any 
response received should be associated 
with the claims folder.

4.  Thereafter, schedule an appropriate VA 
psychiatric examination.  The claims 
folder must be available for review.  The 
examiner is asked to review the record and 
provide an opinion as to whether there is 
any evidence of behavior changes in 
service that occurred after the alleged 
April 1968 assault which provides 
corroborative evidence that the claimed 
in-service stressor actually occurred.  
Evidence of behavior changes that may 
constitute credible evidence of the 
stressor include, but are not limited to: 
a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

If the examiner concludes that there is 
evidence of behavior changes in service 
sufficient to corroborate the claimed 
stressor(s), he or she should provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has PTSD as a result of the claimed 
stressor(s).  The report of examination 
should include a complete rationale for 
all opinions rendered.  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for 
PTSD.  All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




